J-A09009-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.M. O/B/O R.H., III                               IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellant

                       v.

R.H., JR.

                            Appellee                   No. 1554 MDA 2016


                Appeal from the Order Entered August 24, 2016
             In the Court of Common Pleas of Cumberland County
                      Civil Division at No(s): 2016-04664


BEFORE: SHOGAN, J., OTT, J., and STABILE, J.

MEMORANDUM BY OTT, J.:                                  FILED APRIL 27, 2017

        M.M. (Mother), on behalf of R.H., III (Child1), appeals the order

entered August 24, 2016, in the Court of Common Pleas of Cumberland

County, that dismissed the Protection From Abuse (PFA) Act 2 petition, filed

against R.H., Jr. (Father).        Mother contends the trial court erred (1) in

concluding that Mother had not proved abuse as defined by the PFA, and (2)

by implicitly placing a higher burden of proof on Mother than that required

by the PFA Act. Based upon the following, we affirm.




____________________________________________


1
  Child is the parties’ son. He was 11 years old at the time of the hearing in
this case. See N.T., 8/24/2016, at 28.
2
    23 Pa.C.S. § 6101 et seq.
J-A09009-17



       We summarize the testimony presented at the August 24, 2016, PFA

hearing, as follows. Preliminarily, we note that Father proceeded pro se at

the hearing.3

       Mother testified that the incident that was the basis of her PFA petition

occurred on Friday, August 12, 2016, when Child was on a week-long

vacation with Father in Georgia, during Father’s period of custody. 4 See

N.T., 8/24/2016, at 11.          Mother testified that Child returned to her on

Sunday, August 14, 2016, following the vacation, and Child’s “neck was

hurting really bad.” Id. at 12. Child told Mother his neck was hurting, and

she examined Child and saw he had marks on his neck.                 Mother took

pictures of Child on her cell phone that day, Sunday, August 14, 2016.

During the August 24, 2016, hearing, Mother showed eight pictures that

were on her cell phone to the court, counsel, the guardian ad litem (GAL),

and Father.     See id. at 12-15.        Mother testified that the pictures showed

marks on Child’s neck that looked “like fingers,” and that Child did not have

those marks before he went to Georgia. Id. at 15. Mother further testified

____________________________________________


3
  The PFA Act only requires that the court advise a defendant of the right to
be represented at the hearing by counsel. See 23 Pa.C.S. § 6107(a). In this
case, the trial court advised Father a continuance would be granted if Father
wished to obtain an attorney. Father elected to proceed without counsel.
See N.T., 8/24/2016, at 4.
4
  The parties operate under a custody schedule of a “week-on and then a
week-off” during the summer, and during the school year Child sees Father
“fifty percent of the time … Tuesday, Thursday, and every other Friday.”
N.T., 8/24/2016, at 42.



                                           -2-
J-A09009-17



she took Child to see a doctor on Tuesday morning, and the physician

prescribed pain medicine for Child. Id.

      Mother stated that on Sunday, August 14, 2016, before she took the

pictures and before she saw any marks, Father had called her to tell her

“some incident happened.” Id. at 16. Mother testified Child “is not allowed

to have internet unless it has parental controls, so [Father] gave [Child] a

tablet … and did not put on the parental controllers, so [Child] got to see

something inappropriate.” Id. Mother further testified that Father had told

her he had “grabbed [Child] by the neck and hit him in the face.” Id. at 17.

Mother stated Father told her he had hit Child two times. See id. at 17-18.

She also testified Father “told me like he punched him, but that’s not what

[Child] told me.” Id. at 17. Mother testified Child also had a cut in the lip,

“but you couldn’t really see it,” and she did not take pictures of the mouth.

Id. at 18.

      On cross examination by Father, Mother reiterated that Father told her

he had hit Child twice. See id. at 21–22. Mother also reiterated that after

Child was returned to her, she took pictures of his neck.      See id. at 22.

Mother admitted that Child plays football, and receives bruises from playing

football. See id. at 23. Mother agreed that after she took the pictures of

Child, she did not contact Father, and she filed the PFA petition. See id.

      On redirect, Mother testified that Child did not play football the week

he was on vacation with Father, and Child did not have marks on his neck

before he left for vacation with Father.    See id. at 25–26.      On recross

                                    -3-
J-A09009-17



examination, Mother agreed that Child was at football practice when Father

picked Child up for the vacation on August 5, 2016. See id. at 26–27.

      The trial court colloquied Child in court and determined Child was

competent to testify.    See id. at 27–32.    Child testified that he was on a

week-long vacation in Georgia with Father, his stepmother, and baby

brother, when he got into trouble for “watching something inappropriate” on

a Kindle. Id. at 33–34. He stated Father said, “you are lucky I don’t -- whip

your ass.”    Id. at 34. Child stated he did not receive any punishment on

that day, but he was punished the next day. See id. at 35.

      Child testified, “We were paddle boating, and I wanted to go to a big

rock, so we went there, and my dad wanted to talk to me. So I came over

to him and he grabbed me by the neck ….”          Id. at 35.   He stated Father

asked him, “why did you get your internet browser blocked,” while holding

his neck. Id. at 36. Child stated, “I kept on saying I don’t understand what

you are talking about, and he kept on squeezing harder and harder.” Id. at

37.   Child further testified that after Father let go of his neck, Father

“smacked me in my face,” with an “open” hand, “two times.”           Id. at 38.

Child stated, “When he hit me, I fell on my knee with my hand on – one

hand on the floor and one hand holding my face.” Id. Child also testified, “I

bit my lip the first time [Father] smacked me,” and “[i]t was inside my

mouth.”      Id. at 39. He stated his lip was not swollen and he did not know

there were marks until the next day. See id. Child testified his neck still

hurts “when I think about it.”    Id.    Child stated he did “not want to visit

                                        -4-
J-A09009-17



[Father] at his house … [b]ecause I don’t know if he is going to hurt me

again after this.” Id. at 41.

      On cross examination by Father, Father elicited Child’s testimony that

the summer custody schedule with Father was “week-on and then week-off,”

and Child agreed that during the school year he sees Father “fifty percent of

the time … Tuesday, Thursday, and every other Friday.”         Id. at 42. Child

admitted he had looked at inappropriate material on the Kindle, that Father

had taken the Kindle, that Father said, “You are lucky I don’t whip your ass,”

and that Father had not physically hit him after he said that to him. See id.

at 43–44. Child testified Father hit him the next day. See id. at 44. Child

stated that after he denied Father’s questions about the internet content,

Father hit him. See id. at 47. Child stated Father hit him twice, and “[t]he

first time I fell down and the second time I didn’t.”        Id. at 48.    Child

admitted after the incident Father told Child he was still going to punish him,

and Child stated the specific punishment was that “I will not be able to see

my cousins or anything like that, and I am not allowed to use any

technology.” Id. at 48.

      The GAL then questioned Child. Child agreed he had told the GAL that

Father hit him with an open hand.      See id. at 51. The GAL asked, “[Y]ou

didn’t tell me you fell down, did you?” to which Child replied, “I did tell you.”

Id. at 52. Child admitted Father had told him he would not “have any fun

anymore,” and that Father meant Child would not “get to use [his] iPod or

Kindle.”   Id.   Child admitted that in the last year he had wanted to see

                                      -5-
J-A09009-17



Father more, and as a result of that request the custody schedule had

changed. See id. at 52–53. Child testified that now he “did not want to be

there at all,” but he still wanted Father to come to football games, call him

on his birthday, and still wanted to see his step-mother and step-brother.

Id. at 53.

      Father took the stand and was questioned by the trial court. Father

testified that on the evening prior to the incident, he had become aware that

Child was viewing inappropriate material on a Kindle, and he waited until the

next day and “pulled [Child] aside and talked to him on the rock.” Id. at 56.

Father testified, “I gave [Child] plenty of options, plenty of chances to admit

what he was doing, and when [Child] lied to me, I did strike him. It was

only one time and he never fell down. And I never hit him again. And after

that I told him it would be zero fun for him. … He would have no fun – no

internet, no TV and no nothing.” Id. at 56-57. Father stated that after the

incident on Friday, “we went to sleep.     We left early.   We went Saturday

morning and drove 13 hours, and the next day, early morning, I called

[Mother] and informed her of the situation.”      Id. at 57.   Father testified

Mother “expressed that my tactics were too aggressive,” and she asked

Father to return Child to her at that time, which he did. Id. Father testified

Mother had previously filed PFA petitions on behalf of Child, and all had been

dismissed. See id. at 58–59.

      On cross examination, Father admitted that when he grabbed Child by

the back of the neck to pull Child to the side he applied pressure, and that

                                     -6-
J-A09009-17



he slapped Child after Child lied to him. He further stated he had taken the

tablet from Child and had not returned it to him. See id. at 60–61.

       On redirect, Father testified he slapped Child across the mouth with his

fingers “one time,” that Child did not fall down, and that Child then admitted

to using the Kindle inappropriately. Id. at 61.

       Following the testimony, the court heard argument by Mother’s

counsel,    the   GAL,    and    Father,       the   trial   court   made   the   following

determination:

       There is no question in my mind that [Child] was slapped by his
       father. There is no question in anyone’s mind about that, or
       should be, because [Father] has indeed admitted that he slapped
       his son when he was not being truthful.          That may be
       inappropriate punishment, but I do not find that it meets the
       definition of abuse under the PFA statute.

N.T., 8/24/2016, at 66.         The trial court issued an order on the record,

finding that Mother had not met her burden and dismissing the PFA action.

See id. at 69. A written order was entered on August 26, 2016, and Mother

then filed a motion for reconsideration, which was denied by the trial court

on September 21, 2016. On that same date, September 21, 2016, Mother

filed this appeal.5




____________________________________________


5
  Mother filed a Pa.R.A.P. 1925(b) statement with the notice of appeal, as
required by Rule 1925(a)(2)(i).




                                           -7-
J-A09009-17


       Mother first argues that “[t]he trial court misapplied the law when it

found that the evidence did not meet the definition of abuse under the [PFA]

Act.” Mother’s Brief at 8. Mother argues that

       [w]hile the trial court indicates that [it] found [Father] more
       credible, the case is not about credibility. The evidence
       presented by all the parties is not in dispute – [Father] grabbed
       Child and struck him. [Father] admitted that he grabbed Child by
       the back of his neck and applied pressure, and that he slapped
       his son across the face. [Mother] stated that Child did not have
       the bruises when he left for the vacation with [Father] but that
       she observed them upon his return. At the hearing, [Father]
       attempted to explain away the bruising as having been caused
       by football practice. However, Child had not played football that
       week due to his out-of-state vacation with [Father] and [Father]
       never mentioned observing bruises on the Child during the
       week-long vacation. Photographs showing bruises to Child’s
       neck were presented as exhibits during the hearing.[6] Moreover,
       Child stated that the bruises were caused by [Father] when he
       applied pressure to his neck and caused him substantial pain. It
       is averred that [Mother] met her burden of showing injury as
       defined by the PFA Act and the trial court misapplied the law by
       not finding abuse.

Mother’s Brief at 9-10.

       The principles that guide our review are well settled. In a PFA action,

we review the trial court’s legal conclusions for an abuse of discretion or an

error of law. Boykai v. Young, 83 A.3d 1043, 1045 (Pa. Super. 2014),

quoting Stamus v. Dutcavich, 938 A.2d 1098, 1100 (Pa. Super. 2007)

____________________________________________


6
  The notes of testimony of the August 24, 2016, PFA hearing do not reflect
that any physical exhibits were admitted at the hearing, and there are no
exhibits included in the certified record. The notes of testimony do reflect
that Mother showed photographs that were on her cell phone in court. See
N.T., 8/24/2016, at 13–15.



                                           -8-
J-A09009-17


(citation omitted)). We defer to the credibility determinations of the trial

court as to witnesses who appeared before it. Raker v. Raker, 847 A.2d

720, 724 (Pa. Super. 2004) (quoting Fonner v. Fonner, 731 A.2d 160, 161

(Pa. Super. 1999)).

     Section 6107(a) of the PFA Act provides “the plaintiff must prove the

allegation of abuse by a preponderance of the evidence.”      23 Pa.C.S. §

6107(a). “The preponderance of evidence standard is defined as the greater

weight of the evidence, i.e., to tip a scale slightly is the criteria or

requirement for preponderance of the evidence.” Ferri v. Ferri, 854 A.2d

600, 603 (Pa. Super. 2004).

     The PFA defines “abuse” in pertinent art, as follows:

     The occurrence of one or more of the following acts between
     family or household members, sexual or intimate partners or
     persons who share biological parenthood:

         (1) Attempting to cause or intentionally, knowingly or
         recklessly causing bodily injury ….

         (2) Placing another in reasonable fear of imminent
         serious bodily injury.

         …

         (4) Physically or sexually abusing minor children,
         including such terms as defined in Chapter 63 (relating to
         child protective services).




                                    -9-
J-A09009-17


23 Pa.C.S. § 6102(a)(1),(2), and (4).              The Child Protective Services Law

(CPSL),7 referenced by Section 6102(a)(4), supra, defines “child abuse” as

“intentionally, knowingly or recklessly doing any of the following: …

(1) Causing bodily injury to a child through any recent act or failure to act.

… (5) Creating a reasonable likelihood of bodily injury to a child through any

recent act or failure to act.”        23 Pa.C.S. § 6102(b.1)(1), (5).     The CPSL

defines “bodily injury” as “impairment of physical condition or substantial

pain.” 23 Pa.C.S. § 6303(a).

       Mother argues that “the existence of bruises” and “prescribed pain

medication” establishes that Child suffered “bodily injury,” pursuant to

subsection 6102(a)(1) of the PFA. Mother’s Brief at 10. She further argues

that Child’s testimony that he no longer wishes to see Father due to fear he

will again be subjected to physical injury proves abuse as defined in

subsection 6102(a)(2).         See id. at 11.        Mother also maintains Father’s

actions of “grabbing Child by the neck hard enough to leave bruises, … were,

at the very least, reckless,” and causing Child “enough pain to be taken to

see a doctor and [have] prescribed pain medication” establish abuse as

defined in subsection 6102(a)(4). See id. at 11–13.

       In support of her position, Mother relies on Miller ex rel Miller v.

Walker, 665 A.2d 1252 (Pa. 1995).              In Miller, this Court upheld a PFA

____________________________________________


7
    See 23 Pa.C.S. §§ 6301–6386.



                                          - 10 -
J-A09009-17


order entered pursuant to subsection 6102(a)(1), against a father who used

a board to spank his son, and grabbed his son’s upper arm, causing bruises

on his son’s leg and arm. Mother maintains “the injuries suffered by Child

are abuse as defined by the Superior Court in Miller.” Mother’s Brief at 14.

        Here, the trial court, in its opinion, explained its decision, stating:

        [W]e found Father to be more credible than Mother and son.
        Indeed the guardian ad litem noted credibility issues with
        respect to the son.[8] Further, the guardian ad litem noted that
        this was clearly not a case appropriate for relief under the
        Protection From Abuse Act. We agreed. This is an instance of
        Father disciplining his son for accessing “inappropriate content”
        on the internet. It is not abuse. Mother would have us grant
        relief based on one slap, which under the circumstances of the
        son’s misbehavior, was clearly understandable even if arguably
        inappropriate.

Trial Court Opinion, 10/18/2016. Our review reveals no abuse of discretion.

        Although Mother frames her argument as a claim that the trial court

erred in finding the evidence insufficient to grant her PFA petition, Mother’s

argument essentially asks this Court to reweigh the evidence. For instance,

she argues that Father “attempted to explain away the bruising as having

been caused by football practice,”9 that “Child testified that he no longer

____________________________________________


8
  Following the presentation of testimony, when trial court heard argument,
the GAL informed the court that she had met with Child on two occasions
and had talked to him on the morning of the hearing, and the first time she
had heard that Father allegedly struck Child twice was when Child testified in
court. Id. at 63.
9
    Mother’s Brief at 10.




                                          - 11 -
J-A09009-17


wishes to see Father due to fear that he will again be subjected to physical

injury,”10 and “Child was in enough pain to be taken to see a doctor and was

prescribed pain medication.”11

        Contrary to Mother’s argument, this case is about credibility.               In

Miller, supra, the trial court found the testimony of the mother and children

to be credible and the testimony of the father not credible. See Miller, 665

A.2d at 1255. On appeal, this Court found the trial court “acted properly in

assessing the credibility of the witnesses, and the evidence supports the trial

court’s finding.” Id. at 1256.

        Here, the trial court weighed the evidence presented by the parties,

and     determined    Mother     had    not    met   her   burden   to   show   by   a

preponderance of the evidence that Father’s action constituted abuse as

defined in the PFA Act.        Father testified that he “pulled [Child] aside and

talked to him … and when he lied to me, I did strike him … one time, and he

never fell down [, and] I never hit him again.” N.T., 8/24/2016, at 56. The

trial court opined that it found Father more credible than Mother and Child,

that “Mother would have us grant relief based on one slap,” and that “the

testimony was very clear that this was not a case of abuse requiring relief

under the [PFA] Act.”        Trial Court Opinion, 8/18/2016, at 1–2.       Based on

____________________________________________


10
     Id. at 11.
11
     Id. at 13.



                                          - 12 -
J-A09009-17


our review, we find the trial court’s credibility determinations were not

unreasonable nor an abuse of discretion. As we have stated, we defer to the

court’s credibility determinations. See Raker, supra. Accordingly, Mother’s

first issue warrants no relief.

       In the second issue raised in this appeal, Mother asserts “the trial

court erred as a matter of law by implicitly placing a higher burden of proof

on [Mother] than that which is supported by the PFA Act.”12 Mother’s Brief

at 4, 15. Mother claims:

       The transcript clearly shows that the trial court viewed this
       matter as essentially a custody action. In fact, the court went so
       far as to lecture both parties as to the need for co-parenting
       counseling and that to characterize granting a PFA Order in these
       circumstances as “micromanaging.” (Tr. 67). The trial court
       then told [Mother] that her best relief would come from filing a
       custody petition in the Court of Common Pleas of Dauphin
       County. (Tr. 68).

Mother’s Brief at 15.

       Mother argues that “by viewing this matter as essentially a custody

hearing, the [c]ourt changed the level of proof that was required for the

entry of an Order and required that [Mother] establish more significant

____________________________________________


12
    We note that Mother did not raise this issue in the concise statement she
filed concomitantly with the notice of appeal, see Pa.R.A.P. 1925(a)(2)(i),
did not file a supplemental concise statement, and the trial court did not
address the issue.     See Mother’s Concise Statement, filed 9/21/2016.
Nonetheless, to the extent this issue relates to Mother’s first issue
challenging the trial court’s determination that she failed to establish
“abuse” under the PFA Act by a preponderance of the evidence, we address
the issue.



                                          - 13 -
J-A09009-17


abuse than would have been required between two persons sharing a

different familial relationship.”   Mother’s Brief at 17.   Mother claims the

result would have been different if this action had been between two adults.

Id.   Mother asserts:      “To deny a petition, where otherwise sufficient

evidence of abuse has been presented, merely because [the] victim is a child

and the abuser is the parent, is an example of disparate treatment and

barred by the Equal Protection Clause of the Constitutions of the United

States and Pennsylvania.” Id. Mother maintains “[t]he focus below should

have been on the fact that abuse occurred and not whether the parties were

subject to a custody order.” Id. We find no merit to this argument.

      Relevant to Mother’s argument, the trial court, at the conclusion of the

PFA hearing, opined that both Father and Mother may “need some co-

parenting counseling,” and further addressed the parties, stating:

      You have 12 year old tomorrow, and if you don’t address the
      concerns, and I don’t doubt that he doesn’t want to see Father
      right now, and, frankly, Father, you shouldn’t push it. If I wanted
      to micromanage this, I could grant the order, or I could do some
      kind of holding in abeyance type situation. I don’t see any
      reason to do that today, because I don’t think [Mother] has met
      her burden. That doesn’t mean, Father, that you should just
      barge in there and say I want my fifty-fifty, because your son
      obviously doesn’t want it. …

      … This is in my opinion another case where there may have been
      some inappropriate action, but the Protection From Abuse Act is
      woefully unable, nor should it address these circumstances.




                                     - 14 -
J-A09009-17


       And if Mother doesn’t give you any time with [Child] between
       now and the end of September, well, you can go back to Court in
       Dauphin County.[13] … You have taken a step back in many ways
       as a result of this action in Georgia where you did not act
       appropriately and appropriately apologize.

       But all things considered, I have no choice, I don’t believe, under
       the law or the facts of this case, but to enter this order:

       AND NOW, this 24th day of August, 2016, following a hearing on
       Plaintiff's Petition for Protection From Abuse, we find that
       Plaintiff has not met her burden, and consequently the action is
       dismissed.

N.T., 8/24/2016, at 67–68.

       Based on our careful review of the record and the trial court opinion,

we are satisfied that the trial court used the appropriate standard when it

declined to find “abuse” under the PFA Act. We find the trial court’s advice

to the parties to seek relief in Dauphin County court in the event of disputes

regarding the custody order does not undermine the trial court’s proper

assessment of the evidence under the PFA Act.              It was the trial court’s

determination that Father was more credible than Mother and Child, without

regard to any custody issue, upon which the trial court found insufficient

evidence of parental abuse.        Therefore, no relief is due.

       Accordingly, we affirm.

       Order affirmed.


____________________________________________


13
   The parties’ custody order is from Dauphin County. See N.T., 8/24/2016,
at 59.



                                          - 15 -
J-A09009-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/27/2017




                          - 16 -